Citation Nr: 1044690	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  05-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional low back disability with neurological 
impairment as caused by VA hospitalization or medical or surgical 
treatment in May 2001.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was remanded by the Board in June 
2006 to comply with due process and the duty to notify a 
claimant.  

The Veteran appeared at the RO in No. Little Rock, Arkansas, and 
testified at a video conference personal hearing in November 2005 
before the undersigned Veterans Law Judge in Washington, DC.  A 
copy of the hearing transcript has been added to the record.

In a March 2008 decision, the Board denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional low back disability with neurological impairment as 
caused by VA hospitalization or medical or surgical treatment in 
May 2001.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a May 
2009 Order, the Court granted a May 2009 Joint Motion for Remand 
(Joint Remand) which vacated the Board's decision and remanded 
this appeal for further development consistent with its 
instructions.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.





REMAND

In its Joint Remand, the Court asserted that the Board had not 
provided the Veteran with a letter that included the text of 
38 C.F.R. § 3.361 (2010), as required in the Board's June 2006 
remand.  In addition, the Court indicated that the RO did not 
include the text of 38 C.F.R. § 3.361 in the supplemental 
statement of the case issued in November 2006.  The Board notes 
that the June 2006 letter properly notified the Veteran of the 
information and evidence needed to substantiate a claim under 38 
U.S.C.A. § 1151; nevertheless, on remand, the RO should provide 
the Veteran with a notice letter which includes the complete text 
of 38 C.F.R. § 3.361.  In addition, any supplemental statement of 
the case should include the text of 38 C.F.R. § 3.361.

The Court also found that the examination provided to the Veteran 
in February 2005 was inadequate because the examiner did not 
comment on whether the Veteran had additional disability as a 
result of his VA surgery.  The Veteran contends that he has 
additional disability of the low back, including neurological 
involvement, which was caused by VA hospitalization or surgical 
or medical treatment in May 2001.  In his claim for compensation, 
the Veteran wrote that VA performed surgery on his low back in 
May 2001, and that VA "placed hardware through my nerve root 
which caused permanent nerve damage to my back and permanent 
chronic neuropathic pain."  The Veteran's representative 
contends that there was "surgical error" involved in the May 
2001 VA surgery on the Veteran's low back when a screw was 
embedded into the Veteran's spinal cord; that the computed 
tomography (CT) finding of medial placement of the L5 screw with 
possible L5 nerve root compression shows the error; and that 
subsequent corrective spinal fusion surgery in September 2002 was 
required to correct the error.

The February 2005 VA examination report reflects the examiner's 
opinion that the Veteran had received appropriate treatment, and 
that there was no carelessness, neglect, lack of proper skill, 
error in judgment, or instance of fault on the part of VA in 
furnishing hospital care or medical or surgical treatment.  The 
Court noted that the examiner focused on whether there was any 
negligence or carelessness on the part of the VA that resulted in 
the stroke suffered by the Veteran or any of his other claimed 
disabilities, diabetes, hypertension, and depression, without 
giving any consideration to any claimed additional disability to 
his back.  

The Board notes that the central question into an evaluation as 
to whether a Veteran is warranted compensation under the 
provisions of 38 U.S.C.A. § 1151 is whether there is an 
additional disability.  The implementing regulation (applicable 
to 1151 claims received on or after October 1, 1997) is 38 C.F.R. 
§ 3.361, which provides that, in addition to a showing of 
additional disability or death, there must be evidence that the 
hospital care, medical or surgical treatment, or examination 
caused the additional disability or death, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished treatment 
without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

In order to determine whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is based to 
the Veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved body 
part or system separately.  38 C.F.R. § 3.361(b).

As such, on remand the RO should provide the Veteran with a VA 
examination, in order to obtain an opinion regarding the 
Veteran's claim which includes whether the Veteran has additional 
disability as a result of the VA care he received.  

The Board notes that the Veteran submitted a private medical 
opinion dated in September 2010 which reflects the private 
examiner's opinion that it is more likely than not that errors on 
the VA's part resulted in "additional medical harm, including 
more than a year of chronic pain, the need for a second surgery, 
and a cerebrovascular accident."  In rendering the requested 
opinion, the VA examiner should discuss this medical evidence. 



Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that provides the text 
of 38 C.F.R. § 3.361 (2010).  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to notify 
and assist a claimant.

2.  After completion of the above, the AOJ 
should make arrangements for the Veteran to 
undergo an orthopedic examination to 
determine whether he has additional 
disability as a result of the May 2001 VA 
back surgery.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of the 
pertinent evidence, and the report should 
so indicate.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary. 

The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that (1) that 
the May 2001 VA back surgery caused 
additional disability beyond the natural 
progress of disease for which care was 
furnished; (2) that the May 2001 VA back 
surgery directly caused additional 
disability; (3) if the answer to (1) or (2) 
is affirmative, whether it is at least as 
likely as not (50 percent or more 
probability) that the resulting additional 
disability was caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part in furnishing medical care in the 
May 2001 VA back surgery, or VA's failure 
to exercise the degree of care that would 
be expected of a reasonable health care 
provider while performing the May 2001 VA 
back surgery; (4) if the examiner finds 
that the medical care provided in May 2001 
VA back surgery caused additional 
disability, but that VA did not show 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the May 2001 VA back surgery, 
and did not fail to exercise the degree of 
care that would be expected of a reasonable 
health care provider, please explain in 
detail.

In addition, the examiner should note 
whether there are consent forms in the 
claims file for the May 2001 VA back 
surgery and, if so, whether they adequately 
explain the proposed diagnostic or 
therapeutic procedure or course of 
treatment; the expected benefits; 
reasonably foreseeable associated risks, 
complications, or side effects; reasonable 
and available alternatives; and anticipated 
results if nothing is done.  Finally, the 
examiner should opine whether the cause of 
the Veteran's additional disability was an 
event not reasonably foreseeable and 
whether the risk of that event was the type 
of risk that a reasonable health care 
provider would have disclosed in connection 
with the informed consent.

If the etiology of the Veteran's disorders 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, the RO 
should readjudicate the appellant's claim.  
If any determination remains 
unfavorable to the appellant, he and 
his attorney should be provided with a 
supplemental statement of the case, 
which includes the provisions of 
38 C.F.R. § 3.361 (2010).  The Veteran 
should be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



